Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of a species of the macromonomer of the recited formula of element B where K is 24.5, l is 16 or 22, m is 3.5, R1 is H, R2 is –O-(Cn’H2n’), wherein n is 4 and n’ is 4, R3 is a hydrocarbyl radical having 2 carbon atoms and R4 is H, in the reply filed on 10/23/2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 8-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/23/2020.
Status of Examination
Claims 1-19 are pending, claims 8-9 are withdrawn and claims 1-7 and 10-19 are currently under examination.
Applicant claims an aqueous agricultural composition comprising a pesticide, such as glyphosate or glufosinate, water and a co-polymer that is a reaction product of an acrylamide monomer and macromonomer having the general formula or:

    PNG
    media_image1.png
    39
    468
    media_image1.png
    Greyscale

wherein K is 24.5, l is 16 or 22, m is 3.5, R1 is H, R2 is –O-(Cn’H2n’), wherein n is 4 and n’ is 4, R3 is a hydrocarbyl radical having 2 carbon atoms and R4 is H.  Methods 
The claims will be given their broadest reasonable interpretation.
This action is made non-final in order to address new references that have surfaced in the most recent search and render obvious the instant claims.
Terminal Disclaimer
The terminal disclaimer filed on 10/11/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent issuing from US Applicant No. 16/759141 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claim 11 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Claim 11 recites “wherein said (B) macromonomer is utilized in an amount of from 0.5 to 2 weight percent.”  It is unclear however, how the percentage is determined, weight percent of the copolymer or weight percent of the overall composition.  Thus, as one of skill in the art could not have ascertained the true metes and bounds of this claim, Claim 11 is indefinite.  Appropriate correction is requested.  For purposes of examination, the amount will be interpreted to be based upon the weight of the copolymer.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7, 10-14 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lewis et al. (Macromolecular Chemistry and Physics, 217.20 (2016): 2223-2242) in view of Bittner et al. (WO 2014/095608 A2 and US 2015/0329669 A1 used as English language equivalent).
Applicant Claims
The scope and content of the claims were discussed above.
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Lewis et al. provides a review of polymeric drift control adjuvants used in agricultural herbicidal and pesticidal sprays and discusses the importance of reducing driftable fines which can drift off target to injure non-target wildlife and plants as well as to contaminate water (abstract).  Lewis lists various commercially available drift control agents, which include polyacrylamide copolymers (Table 1).  Lewis et al. defines driftable fines as those particles with a diameter of less than 150 microns and suggests reducing driftable fines (IE Dv0.1 of 150 microns), where 10% of droplets are lost to drift, which range overlaps with the range set forth in claims 16-17 (pg 2226, col 3, para 1).   In reviewing known polymeric drift control agents, Lewis et al. acknowledges that one of the issues with such known agents is that they experience mechanical degradation during use (abstract).  Lewis et al. proposes the use of hydrophobically associated polymers as drift control agents because they are less prone to mechanical degradation, providing a more durable substitute for some known polymeric drift control agents (pg 2235, col 3, para 2, pg 2239, col 3, para 2 to pg 2240, col 1, para 1).   Lewis et al. teach that polymeric drift control agents are used in “dilute” concentrations, such as 100 to 1000 ppm or 0.01-0.1%, overlapping with the amount required by claim 13 (pg 2231, col 2, para 3).  Lewis et al. further suggest providing an aqueous pesticidal composition comprising a drift control agent and spraying this composition on target loci in order to reduce spray drift (abstract, Sections 1-2: Introduction, Agricultural spraying overview, pg 2223-2229). 
Ascertainment of the difference between the prior art and the claims  (MPEP §2141.02)
Lewis et al. teach a pesticidal composition that contains a polymeric drift control agent, including polyacrylamide copolymers and hydrophobic associating polymers as discussed above, but fails to specifically teach use of the specific copolymer comprising the acrylamide monomer and macromonomer as claimed.  The teachings of Bittner et al. help to cure this deficit.
Bittner et al. teach thickening copolymers that contain a hydrophilic monomer and a macromonomer of the following formula:

    PNG
    media_image1.png
    39
    468
    media_image1.png
    Greyscale

wherein R1, R2, R3, and R4 are identical to these substituents as instantly claimed and values of k, l and m all fall within values of instantly claimed values of k, l and m, giving a macromonomer which is encompassed by the claimed formula (abstract, para [0001], [0019]-[0026], [0314]-[0321], claim 21).  The hydrophilic monomer may be of the general formula (IV):
H2C=C(R5)R6, where R5 is H or methyl and R6 in one of more of a defined hydrophilic group(s), which includes carboxamide groups, such that formula (IV) encompasses (meth)acrylamide and acrylamide (para [0319]-[0321]).  The macromonomer may be present at 0.1 to 20% by weight of the copolymer and the hydrophilic monomer may be present at 25 to 99.9% by weight of the copolymer, giving ranges of the macromonomer and hydrophilic monomer which overlap with the ranges set forth in claims 2 and 11 (para [0315]-[0316]).  The co-polymer may have an average molecular weight of about 2,000,000 g/mol to 30,000,000 g/mol, which overlaps with the amount as required by claim 10 (para [0427]).
Finding of prima facie obviousness
Rationale and Motivation (MPEP §2142-2143)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the hydrophobically associating thickening copolymer of Bittner et al. in the aqueous pesticidal formulation of Lewis et al. as a drift control agent based upon the teachings of Lewis et al. regarding this class of thickening polymers being good candidates for spray drift control agents in aqueous pesticidal formulations and would have had a reasonable expectation based upon this suggestion.  One of ordinary skill in the art would have been motivated to utilize this thickening hydrophobically associating copolymer of Lewis et al. in a pesticidal formulation in order to provide a drift control agent which is less likely to experience mechanical degradation during use while still providing sufficient drift control of the applied spray droplets.
	Regarding the amounts of monomer and macromonomer in the copolymer as well as the molecular weight and total amount of copolymer in the pesticidal formulation, A prima facie case of obviousness necessarily exists when the prior art range overlaps or touches a claimed range, such as in the instant rejection. MPEP § 2144.05.  Regarding the intrinsic viscosity of the copolymer being 3-26 dL/g, as Bittner et al. teaches a copolymer that is encompassed by the copolymer genus of claim 1, and thus as a compound and its properties are inseparable, the copolymer of Bittner et al. would necessarily have had an intrinsic viscosity falling within this range. In re Spada, 911 F.2d 705 (Fed. Cir. 1990).
	Regarding the limitation of claims 16-17 regarding the amount of fines in a spray, as Lewis et al. teach that droplets less than 150 microns are considered driftable fine as well as suggest reducing driftable fines and providing a spray with less than 10% of droplets with an average diameter below 150 microns, such limitations would have been prima facie obvious.
	Regarding the limitation of claim 19, that the aqueous pesticidal composition containing the claimed copolymer is applied to an agricultural target by spraying, such would have been obvious over the teachings of Lewis et al. which teach spraying an aqueous pesticidal formulation containing a hydrophobically associating polymer to a target. Additionally, as Lewis et al. teach providing an aqueous pesticidal with a drift control polymer, such would necessarily have required combining of water, the pesticide and the drift control polymer, so a method comprising this step would have been obvious over this teaching in Lewis et al.   
	Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention because the prior art is suggestive of the claimed invention.
Claims 1-7 and 10-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lewis et al. (Macromolecular Chemistry and Physics, 217.20 (2016): 2223-2242) and Bittner et al. (WO 2014/095608 A2 and US 2015/0329669 A1 used as English language equivalent) as applied to claims 1-7, 10-14 and 16-19 above, and further in view of Fietsam et al. (Transactions of the ASAE 47.5 (2004): 1405.).
Applicant Claims
The scope and content of the claims were discussed above.
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
The combination of Lewis et al. and Bittner et al. suggest the pesticidal composition of claims 1-7, 10-14 and 16-19 as discussed above.  
Ascertainment of the difference between the prior art and the claims  (MPEP §2141.02)
The combination of Lewis et al. and Bittner et al. suggest the pesticidal composition of claims 1-7, 10-14 and 16-19 as discussed above, but fail to specify that the herbicide in the composition is glyphosate.  The teachings of Fietsam et al. help to cure this deficit.
Fietsam et al. exemplifies testing that involves the addition of a polyacrylamide drift control agent in an aqueous glyphosate composition (abstract, pg 1406-1408).  Fietsam et al. demonstrates that the addition of the polyacrylcamide drift control agent reduces drift of glyphosate formulations sprayed from flat fan nozzles (Table 5).
Finding of prima facie obviousness
Rationale and Motivation (MPEP §2142-2143)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the formulation suggested by the combination of Lewis et al. and Bittner et al. in combination with the herbicide glyphosate based upon the teachings of Fietsam et al. and would have been motivated to do so in order to prevent injury to down-wind non-targeted plants.  As Bittner et al. specifically teaches that drift control agents, such as polyacrylamide copolymers and hydrophobically associating polymers, can be used to control drift of sprayed aqueous herbicide formulations, one of ordinary skill in the art would have had a reasonable expectation of success in controlling drift of a sprayed glyphosate formulation by including the thickening hydrophobically associating copolymer of Bittner et al. therein.
	Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention because the prior art is suggestive of the claimed invention.
Response to Arguments
As the terminal disclaimer filed on 10/11/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent issuing from US Applicant No. 16/759141 was accepted, the obviousness-type double patenting involving the same application is hereby withdrawn.  
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L BRANSON whose telephone number is (571)270-3812.  The examiner can normally be reached on Monday -Friday 9-5 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on (571) 272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





DANIEL L. BRANSON
Examiner
Art Unit 1616
                              
/JOHN PAK/Primary Examiner, Art Unit 1699